ACCEPTED
                                                                                                 2012-06803
                                                                                 FIRST COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                      5/29/2015 11:57:33 PM
                                                                                      CHRISTOPHER PRINE
                                                                                                     CLERK

                                No. 01-15-00234-CV

                              In the Court of Appeals                    FILED IN
                                                                  1st COURT OF APPEALS
                          for the First District of Texas             HOUSTON, TEXAS
                                                                  5/29/2015 11:57:33 PM
                                                                  CHRISTOPHER A. PRINE
                                                                           Clerk
            M&E ENDEAVOURS LLC,

                                                             APPELLANT,

                                         VS.

            CINTEX WIRELESS LLC,

                                                              APPELLEE.



     A PPELLANT’S N OTICE OF P AYMENT FOR THE C OURT R EPORTER’S R ECORD

      Appellant M&E Endeavours LLC provides notice that it paid for the court reporter’s

record on May 28, 2015.

                                        Respectfully submitted,

                                        Triantaphyllis Law Firm

                                               /s/ Anastassios Triantaphyllis
                                        By:    Anastassios Triantaphyllis
                                               State Bar No. 20213600
                                               The Civil Justice Center
                                               112 E. 4th Street
                                               Houston, Texas 77007
                                               Telephone No. (713) 240-7650
                                               Telecopier No. (713) 520-8991
                                               Email tasso@tasso.us
                                               Attorney for M&E Endeavours LLC
                              CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the above was served upon counsel
for Defendant Cintex Wireless LLC by and through its attorney of record, Nelson S. Ebaugh,
Nelson S. Ebaugh, P.C., 2777 Allen Parkway, Suite 1, Houston, Texas 77019, telecopier
(713) 739-0500, Email nebaugh@ebaughlaw.com, by telecopier, receipted hand delivery or
certified first class mail on May 29, 2015.

                                          /s/ Anastassios Triantaphyllis
                                          Anastassios Triantaphyllis




                                             2